Citation Nr: 1452736	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for a left upper extremity condition to include traumatic arthritis, claimed as a left arm and shoulder condition.

3.  Entitlement to service connection for a disfiguring scar of the head.

4.  Whether new and material evidence has been received to reopen service connection for headaches, dizziness, lightheadedness, passing out and loss of memory associated with traumatic head injury.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1960 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  

Following the hearing, the record was held open for a period of 60 days to allow the Veteran to submit additional evidence.  In September 2013, the Veteran submitted additional private medical records, along with a waiver of RO review.  

The issues of entitlement to service connection for a left upper extremity disability, service connection for a disfiguring scar of the head and whether new and material evidence has been received to reopen service connection for headaches, dizziness, lightheadedness, passing out and loss of memory associated with traumatic head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the Board hearing in August 2013, the Veteran indicated  his desire to withdraw the appeal for an increased rating for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection for an increased rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

In the present case, at the August 2013 hearing, the Veteran indicated  that he wished to withdraw his appeal for an increased rating for tinnitus.  The Board finds that the Veteran's statement acknowledging his intention to withdraw the appeal, once transcribed as part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.




ORDER

The appeal for an increased rating for tinnitus is dismissed.  

REMAND

Additional development is necessary.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).
VA Examination

The Veteran asserts that the claimed disabilities are related to an assault during service.  At the Board hearing, he testified that he was assaulted by two men when he was on leave in Okinawa in November 1960.  The Veteran testified that he was hit with brass knuckles and sustained lacerations to his face.  The Veteran stated that he has had blackouts, dizziness and headaches since then.  He testified that he was treated for lacerations on his face.  The Veteran stated that his left shoulder was injured when he fell during the assault.  

Service treatment records show that the Veteran was seen in sick call in November 1960 with lacerations of the upper forehead.  He received eight sutures.  The service treatment records do not reflects a complaint of an assault.   

Post-service VA treatment records reflect complaints of headaches, a facial laceration and left shoulder pain.  A VA neurological consultation dated in May 2008 reflects that the Veteran reported being mugged and hit on the head.  The Veteran reported headaches that were associated with dizziness, lightheadedness and sensitivity to bright light.  A VA physician diagnosed chronic headaches of multifactorial, unclear etiology.  The physician opined that it is unlikely that the headaches were post-concussive headaches.  The physician did not provide a rationale for the opinion that the Veteran's headaches were unlikely to be post-concussive.   
An April 2009 VA clinical summary reflects that the Veteran reported a history of a laceration on his head by a metal hammer in 1961.  He reported occasional headaches on the right side of his head associated with dizziness.  The April 2009 examiner assessed a scar secondary.  The examiner noted that he could not palpate the scar.  The April 2009 examination did not address the etiology of the reported headaches. 

The record reflects that the Veteran has not been afforded a VA examination of his left arm and shoulder.   

In light of the competent and credible evidence of an assault in service and the Veteran's post-service complaints, the Board finds that a remand is warranted to obtain a new, comprehensive VA examination and medical opinion addressing the etiology of the claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Treatment Records

A remand is warranted to attempt to obtain pertinent treatment records identified by the Veteran.  

The Veteran testified that he received treatment from a psychiatrist associated with the City of Columbus following his discharge from service.  The AMC/RO should request authorization from the Veteran and should then attempt to obtain the records.   

The file contains treatment records from Ohio State University (OSU) Medical Center, dated since 2005.  The Veteran's wife testified that the Veteran received treatment at OSU for headaches prior to 2005.  Accordingly, the AMC/RO should request authorization from the Veteran and  attempt to obtain pertinent records from OSU.  

At the hearing, the Veteran testified that he received treatment at the Columbus VA since approximately 10 years after his discharge from service.  The earliest post-service VA treatment records in evidence are dated in 2008.  The AMC/RO should obtain any treatment records from the Columbus VA prior to 2008 and associate the records with the claims file.  Any VA treatment records dated since August 2011 should also be obtained and associated with the record.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide dates of medical treatment provided by the City of Columbus and Ohio State University Medical Center (prior to 2005) and provide authorization for the records.  All identified treatment records for which the Veteran provides appropriate authorizations should be obtained.  All attempts to obtain the records should be documented in the claims file.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records 

2.  Contact the Columbus VAMC and request all treatment records for the Veteran dated prior to April 2008 and after August 2011.  All attempts to obtain the records should be documented in the claims file.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of a left arm and shoulder disability, facial scar and headaches.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted. 

4.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present left arm and shoulder disability is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the Veteran's competent and credible statements regarding an assault during service and his symptoms since service.  

3.  The examiner should provide an opinion as to whether it is at least as likely as not that any current facial scars are related to any in-service disease, event, or injury.  The examiner should consider the Veteran's testimony of an assault during service in November 1960 and the documented treatment for facial lacerations in November 1960.  

4.  The VA examiner should provide an opinion as to whether it is at least as likely as not that current headaches, dizziness, lightheadedness, passing out or loss of memory are related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the Veteran's competent and credible statements regarding an assault during service and his symptoms since service.  

5.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  After completing any additional development deemed necessary, readjudicate the claims. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the August 2011 Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
S. B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


